Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 1 of 16 Page ID #:2253



   1   RICHARD T. EGGER, Bar No. 162581
       richard.egger@bbklaw.com
   2   DAMIAN A. NORTHCUTT, Bar No. 258183
       Damian.Northcutt@bbklaw.com
   3   AVI W. RUTSCHMAN, Bar No. 298922
       avi.rutschman@bbklaw.com
   4   BEST BEST & KRIEGER LLP
       2855 E. Guasti Road, Suite 400
   5   Ontario, CA 91761
       Telephone: (909) 989-8584
   6   Facsimile: (909) 944-1441
   7   Attorneys for Defendants
       CITY OF SAN BERNARDINO; VIRGINIA
   8   MARQUEZ; BENITO J. BARRIOS (erroneously
       sued herein as BENITO J. BARRIO); JOHN
   9   VALDIVIA; FRED SHORETT; BESSINE L.
       RICHARD; JAMES L. MULVIHILL; R. CAREY
  10   DAVIS; JARROD BURGUAN; PAUL WILLIAMS;
       GARY D. SAENZ; JOLENA GRIDER; ANDREA
  11   MILLER, also known as ANDREA TRAVIS
       MILLER; AND MARK SCOTT
  12
                                       UNITED STATES DISTRICT COURT
  13
                     CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  14
  15   PEPÉ’S, INC., a California corporation dba       Case No. 5:18-CV-02277-SVW
       Pepé’s Towing,                                   (SPx)
  16                                                    Judge: Hon. Stephen V. Wilson,
                          Plaintiff,                    Ctrm 10A
  17
                v.                                      STIPULATED PROTECTIVE
  18                                                    ORDER
       CITY OF SAN BERNARDINO, charter
  19   city organized under the laws of the State of    Trial Date
       California; et al.VIRGINIA MARQUEZ, an           Date:      March 24, 2020
  20   individual, BENITO J. BARRIO, an                 Time:      9:00 a.m.
       individual, JOHN VALDIVIA, an                    Ctrm:      10A
  21   individual, FRED SHORETT, an individual,
       BESSINE L. RICHARD, an individual,               Complaint:    Oct. 24, 2018
  22   JAMES L. MULVIHILL, an individual, R.            FAC:          Dec. 21, 2018
       CAREY DAVIS, an individual, JARROD               SAC:          Feb. 7, 2019
  23   BURGUAN, an individual, PAUL                     TAC:          Mar. 14, 2019
       WILLIAMS, an individual, GARY D.
  24   SAENZ, an individual, JOLENA GRIDER,              [NOTE CHANGES MADE BY THE
       an individual, ANDREA MILLER, an
  25   individual, also known as ANDREW                   COURT IN ¶ 6.3]
       TRAVIS MILLER, MARK SCOTT, an
  26   individual, and DOES 1-10,
  27                      Defendants.
  28
                                                                  Case No. 5:18-cv-02277-SVW (SPx)
                                                                STIPULATED PROTECTIVE ORDER
       55600.00507\32686176.1
                                 Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 2 of 16 Page ID #:2254



                                    1                             STIPULATED PROTECTIVE ORDER
                                    2 1.         PURPOSES AND LIMITATIONS
                                    3            Disclosure and discovery activity in this action are likely to involve
                                    4 production of confidential, proprietary, or private information for which special
                                    5 protection from public disclosure and from use for any purpose other than
                                    6 prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                    7 stipulate to and petition the court to enter the following Stipulated Protective Order.
                                    8 The parties acknowledge that this Order does not confer blanket protections on all
                                    9 disclosures or responses to discovery and that the protection it affords from public
                                   10 disclosure and use extends only to the limited information or items that are entitled
2855 E. GUASTI ROAD, SUITE 400




                                   11 to confidential treatment under the applicable legal principles. The parties further
  BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
        LAW OFFICES OF




                                   13 Order does not entitle them to file confidential information under seal; Civil Local
                                   14 Rule 79-5 sets forth the procedures that must be followed and the standards that will
                                   15 be applied when a party seeks permission from the court to file material under seal.
                                   16 2.         DEFINITIONS
                                   17            2.1       Challenging Party: a Party or Non-Party that challenges the
                                   18   designation of information or items under this Order.
                                   19            2.2       “CONFIDENTIAL” Information or Items: information (regardless of
                                   20   how it is generated, stored or maintained) or tangible things that qualify for
                                   21   protection under Federal Rule of Civil Procedure 26(c).
                                   22            2.3       Counsel (without qualifier): Outside Counsel of Record and House
                                   23   Counsel (as well as their support staff).
                                   24            2.4       Designating Party: a Party or Non-Party that designates information or
                                   25   items that it produces in disclosures or in responses to discovery as
                                   26   “CONFIDENTIAL.”
                                   27            2.5       Disclosure or Discovery Material: all items or information, regardless
                                   28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                                                        Case No. 5:18-cv-02277-SVW (SPx)
                                        55600.00507\32686176.1                      1                 STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 3 of 16 Page ID #:2255



   1   among other things, testimony, transcripts, and tangible things), that are produced
   2   or generated in disclosures or responses to discovery in this matter.
   3            2.6       Expert: a person with specialized knowledge or experience in a matter
   4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   5   an expert witness or as a consultant in this action.
   6            2.7       House Counsel: attorneys who are employees of a party to this action.
   7   House Counsel does not include Outside Counsel of Record or any other outside
   8   counsel.
   9            2.8       Non-Party: any natural person, partnership, corporation, association,
  10   or other legal entity not named as a Party to this action.
  11            2.9       Outside Counsel of Record: attorneys who are not employees of a
  12   party to this action but are retained to represent or advise a party to this action and
  13   have appeared in this action on behalf of that party or are affiliated with a law firm
  14   which has appeared on behalf of that party.
  15            2.10 Party: any party to this action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and their
  17   support staffs).
  18            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
  19   Discovery Material in this action.
  20            2.12 Professional Vendors: persons or entities that provide litigation
  21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  23   and their employees and subcontractors.
  24            2.13 Protected Material: any Disclosure or Discovery Material that is
  25   designated as “CONFIDENTIAL.”
  26            2.14 Receiving Party: a Party that receives Disclosure or Discovery
  27   Material from a Producing Party.
  28

       55600.00507\32686176.1                        2                   Case No. 5:18-cv-02277-SVW (SPx)
                                                                       STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 4 of 16 Page ID #:2256



   1 3.         SCOPE
   2            The protections conferred by this Stipulation and Order cover not only
   3 Protected Material (as defined above), but also (1) any information copied or
   4 extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5 compilations of Protected Material; and (3) any testimony, conversations, or
   6 presentations by Parties or their Counsel that might reveal Protected Material.
   7 However, the protections conferred by this Stipulation and Order do not cover the
   8 following information: (a) any information that is in the public domain at the time of
   9 disclosure to a Receiving Party or becomes part of the public domain after its
  10 disclosure to a Receiving Party as a result of publication not involving a violation of
  11 this Order, including becoming part of the public record through trial or otherwise;
  12 and (b) any information known to the Receiving Party prior to the disclosure or
  13 obtained by the Receiving Party after the disclosure from a source who obtained the
  14 information lawfully and under no obligation of confidentiality to the Designating
  15 Party. Any use of Protected Material at trial shall be governed by a separate
  16 agreement or order.
  17 4.         DURATION
  18            Even after final disposition of this litigation, the confidentiality obligations
  19 imposed by this Order shall remain in effect until a Designating Party agrees
  20 otherwise in writing or a court order otherwise directs. Final disposition shall be
  21 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
  22 or without prejudice; and (2) final judgment herein after the completion and
  23 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
  24 including the time limits for filing any motions or applications for extension of time
  25 pursuant to applicable law.
  26 5.         DESIGNATING PROTECTED MATERIAL
  27            5.1       Exercise of Restraint and Care in Designating Material for Protection.
  28   Each Party or Non-Party that designates information or items for protection under

       55600.00507\32686176.1                        3                   Case No. 5:18-cv-02277-SVW (SPx)
                                                                       STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 5 of 16 Page ID #:2257



   1   this Order must take care to limit any such designation to specific material that
   2   qualifies under the appropriate standards. The Designating Party must designate for
   3   protection only those parts of material, documents, items, or oral or written
   4   communications that qualify – so that other portions of the material, documents,
   5   items, or communications for which protection is not warranted are not swept
   6   unjustifiably within the ambit of this Order.
   7            Mass, indiscriminate, or routinized designations are prohibited. Designations
   8 that are shown to be clearly unjustified or that have been made for an improper
   9 purpose (e.g., to unnecessarily encumber or retard the case development process or
  10 to impose unnecessary expenses and burdens on other parties) expose the
  11 Designating Party to sanctions.
  12            If it comes to a Designating Party’s attention that information or items that it
  13 designated for protection do not qualify for protection, that Designating Party must
  14 promptly notify all other Parties that it is withdrawing the mistaken designation.
  15            5.2       Manner and Timing of Designations. Except as otherwise provided in
  16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  18   under this Order must be clearly so designated before the material is disclosed or
  19   produced.
  20            Designation in conformity with this Order requires:
  21                      (a)   for information in documentary form (e.g., paper or electronic
  22   documents, but excluding transcripts of depositions or other pretrial or trial
  23   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
  24   page that contains protected material. If only a portion or portions of the material on
  25   a page qualifies for protection, the Producing Party also must clearly identify the
  26   protected portion(s) (e.g., by making appropriate markings in the margins).
  27            A Party or Non-Party that makes original documents or materials available
  28 for inspection need not designate them for protection until after the inspecting Party

       55600.00507\32686176.1                        4                  Case No. 5:18-cv-02277-SVW (SPx)
                                                                      STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 6 of 16 Page ID #:2258



   1 has indicated which material it would like copied and produced. During the
   2 inspection and before the designation, all of the material made available for
   3 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   4 identified the documents it wants copied and produced, the Producing Party must
   5 determine which documents, or portions thereof, qualify for protection under this
   6 Order. Then, before producing the specified documents, the Producing Party must
   7 affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
   8 If only a portion or portions of the material on a page qualifies for protection, the
   9 Producing Party also must clearly identify the protected portion(s) (e.g., by making
  10 appropriate markings in the margins).
  11                      (b)   for testimony given in deposition or in other pretrial or trial
  12   proceedings, that the Designating Party identify on the record, before the close of
  13   the deposition, hearing, or other proceeding, all protected testimony.
  14                      (c)   for information produced in some form other than documentary
  15   and for any other tangible items, that the Producing Party affix in a prominent place
  16   on the exterior of the container or containers in which the information or item is
  17   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  18   information or item warrant protection, the Producing Party, to the extent
  19   practicable, shall identify the protected portion(s).
  20            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
  21   failure to designate qualified information or items does not, standing alone, waive
  22   the Designating Party’s right to secure protection under this Order for such
  23   material. Upon timely correction of a designation, the Receiving Party must make
  24   reasonable efforts to assure that the material is treated in accordance with the
  25   provisions of this Order.
  26 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
  27            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
  28   designation of confidentiality at any time. Unless a prompt challenge to a

       55600.00507\32686176.1                         5                    Case No. 5:18-cv-02277-SVW (SPx)
                                                                         STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 7 of 16 Page ID #:2259



   1   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
   2   substantial unfairness, unnecessary economic burdens, or a significant disruption or
   3   delay of the litigation, a Party does not waive its right to challenge a confidentiality
   4   designation by electing not to mount a challenge promptly after the original
   5   designation is disclosed.
   6            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
   7   resolution process by providing written notice of each designation it is challenging
   8   and describing the basis for each challenge. To avoid ambiguity as to whether a
   9   challenge has been made, the written notice must recite that the challenge to
  10   confidentiality is being made in accordance with this specific paragraph of the
  11   Protective Order. The parties shall attempt to resolve each challenge in good faith
  12   and must begin the process by conferring directly (in voice to voice dialogue; other
  13   forms of communication are not sufficient) within 5 days of the date of service of
  14   notice. In conferring, the Challenging Party must explain the basis for its belief that
  15   the confidentiality designation was not proper and must give the Designating Party
  16   an opportunity to review the designated material, to reconsider the circumstances,
  17   and, if no change in designation is offered, to explain the basis for the chosen
  18   designation. A Challenging Party may proceed to the next stage of the challenge
  19   process only if it has engaged in this meet and confer process first or establishes
  20   that the Designating Party is unwilling to participate in the meet and confer process
  21   in a timely manner.
  22            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without
  23   court intervention, the Designating Party shall file and serve a motion to retain
                                                   37
  24   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
  25   79-5, if applicable) within 10 days of the initial notice of challenge or within 5 days
  26   of the parties agreeing that the meet and confer process will not resolve their
  27   dispute, whichever is earlier. Each such motion must be accompanied by a
  28   competent declaration affirming that the movant has complied with the meet and

       55600.00507\32686176.1                           6                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                        STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 8 of 16 Page ID #:2260



   1   confer requirements imposed in the preceding paragraph. Failure by the
   2   Designating Party to make such a motion including the required declaration within
   3   10 days (or 5 days, if applicable) shall automatically waive the confidentiality
   4   designation for each challenged designation. In addition, the Challenging Party may
                      under Civil Local Rule 37
   5   file a motion challenging a confidentiality designation at any time if there is good
                          ^
   6   cause for doing so, including a challenge to the designation of a deposition
   7   transcript or any portions thereof. Any motion brought pursuant to this provision
   8   must be accompanied by a competent declaration affirming that the movant has
   9   complied with the meet and confer requirements imposed by the preceding
  10   paragraph.
  11            The burden of persuasion in any such challenge proceeding shall be on the
  12 Designating Party. Frivolous challenges, and those made for an improper purpose
  13 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  14 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  15 the confidentiality designation by failing to file a motion to retain confidentiality as
  16 described above, all parties shall continue to afford the material in question the level
  17 of protection to which it is entitled under the Producing Party’s designation until the
  18 court rules on the challenge.
  19 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
  20            7.1       Basic Principles. A Receiving Party may use Protected Material that is
  21   disclosed or produced by another Party or by a Non-Party in connection with this
  22   case only for prosecuting, defending, or attempting to settle this litigation. Such
  23   Protected Material may be disclosed only to the categories of persons and under the
  24   conditions described in this Order. When the litigation has been terminated, a
  25   Receiving Party must comply with the provisions of section 13 below (FINAL
  26   DISPOSITION).
  27
  28

       55600.00507\32686176.1                        7                  Case No. 5:18-cv-02277-SVW (SPx)
                                                                      STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 9 of 16 Page ID #:2261



   1            Protected Material must be stored and maintained by a Receiving Party at a
   2 location and in a secure manner that ensures that access is limited to the persons
   3 authorized under this Order.
   4            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
   5   otherwise ordered by the court or permitted in writing by the Designating Party, a
   6   Receiving Party may disclose any information or item designated
   7   “CONFIDENTIAL” only to:
   8                      (a)   the Receiving Party’s Outside Counsel of Record in this action,
   9   as well as employees of said Outside Counsel of Record to whom it is reasonably
  10   necessary to disclose the information for this litigation and who have signed the
  11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
  12   Exhibit A;
  13                      (b)   the officers, directors, and employees (including House
  14   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
  15   litigation and who have signed the “Acknowledgment and Agreement to Be
  16   Bound” (Exhibit A);
  17                      (c)   Experts (as defined in this Order) of the Receiving Party to
  18   whom disclosure is reasonably necessary for this litigation and who have signed the
  19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  20                      (d)   the court and its personnel;
  21                      (e)   court reporters and their staff, professional jury or trial
  22   consultants, mock jurors, and Professional Vendors to whom disclosure is
  23   reasonably necessary for this litigation and who have signed the “Acknowledgment
  24   and Agreement to Be Bound” (Exhibit A);
  25                      (f)   during their depositions, witnesses in the action to whom
  26   disclosure is reasonably necessary and who have signed the “Acknowledgment and
  27   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
  28   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits

       55600.00507\32686176.1                          8                   Case No. 5:18-cv-02277-SVW (SPx)
                                                                         STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 10 of 16 Page ID #:2262



    1   to depositions that reveal Protected Material must be separately bound by the court
    2   reporter and may not be disclosed to anyone except as permitted under this
    3   Stipulated Protective Order;
    4                      (g)   the author or recipient of a document containing the information
    5   or a custodian or other person who otherwise possessed or knew the information;
    6                      (h)   members of the jury.
    7 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
    8            PRODUCED IN OTHER LITIGATION
    9            If a Party is served with a subpoena or a court order issued in other litigation
  10 that compels disclosure of any information or items designated in this action as
  11 “CONFIDENTIAL,” that Party must:
  12                       (a)   promptly notify in writing the Designating Party. Such
  13    notification shall include a copy of the subpoena or court order;
  14                       (b)   promptly notify in writing the party who caused the subpoena or
  15    order to issue in the other litigation that some or all of the material covered by the
  16    subpoena or order is subject to this Protective Order. Such notification shall include
  17    a copy of this Stipulated Protective Order; and
  18                       (c)   cooperate with respect to all reasonable procedures sought to be
  19    pursued by the Designating Party whose Protected Material may be affected.
  20             If the Designating Party timely seeks a protective order, the Party served with
  21 the subpoena or court order shall not produce any information designated in this
  22 action as “CONFIDENTIAL” before a determination by the court from which the
  23 subpoena or order issued, unless the Party has obtained the Designating Party’s
  24 permission. The Designating Party shall bear the burden and expense of seeking
  25 protection in that court of its confidential material – and nothing in these provisions
  26 should be construed as authorizing or encouraging a Receiving Party in this action to
  27 disobey a lawful directive from another court.
  28

        55600.00507\32686176.1                          9                Case No. 5:18-cv-02277-SVW (SPx)
                                                                       STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 11 of 16 Page ID #:2263



    1 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2            PRODUCED IN THIS LITIGATION
    3                      (a)   The terms of this Order are applicable to information produced
    4   by a Non-Party in this action and designated as “CONFIDENTIAL.” Such
    5   information produced by Non-Parties in connection with this litigation is protected
    6   by the remedies and relief provided by this Order. Nothing in these provisions
    7   should be construed as prohibiting a Non-Party from seeking additional protections.
    8                      (b)   In the event that a Party is required, by a valid discovery
    9   request, to produce a Non-Party’s confidential information in its possession, and the
  10    Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
  11    confidential information, then the Party shall:
  12                             (1)   promptly notify in writing the Requesting Party and the
  13                                   Non-Party that some or all of the information requested is
  14                                   subject to a confidentiality agreement with a Non-Party;
  15                             (2)   promptly provide the Non-Party with a copy of the
  16                                   Stipulated Protective Order in this litigation, the relevant
  17                                   discovery request(s), and a reasonably specific description
  18                                   of the information requested; and
  19                             (3)   make the information requested available for inspection
  20                                   by the Non-Party.
  21                       (c)   If the Non-Party fails to object or seek a protective order from
  22    this court within 14 days of receiving the notice and accompanying information, the
  23    Receiving Party may produce the Non-Party’s confidential information responsive
  24    to the discovery request. If the Non-Party timely seeks a protective order, the
  25    Receiving Party shall not produce any information in its possession or control that
  26    is subject to the confidentiality agreement with the Non-Party before a
  27    determination by the court. Absent a court order to the contrary, the Non-Party
  28

        55600.00507\32686176.1                        10                   Case No. 5:18-cv-02277-SVW (SPx)
                                                                         STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 12 of 16 Page ID #:2264



    1   shall bear the burden and expense of seeking protection in this court of its Protected
    2   Material.
    3 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5 Protected Material to any person or in any circumstance not authorized under this
    6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    9 persons to whom unauthorized disclosures were made of all the terms of this Order,
  10 and (d) request such person or persons to execute the “Acknowledgment and
  11 Agreement to Be Bound” that is attached hereto as Exhibit A.
  12 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  13             PROTECTED MATERIAL
  14             When a Producing Party gives notice to Receiving Parties that certain
  15 inadvertently produced material is subject to a claim of privilege or other protection,
  16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  18 may be established in an e-discovery order that provides for production without
  19 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
  20 as the parties reach an agreement on the effect of disclosure of a communication or
  21 information covered by the attorney-client privilege or work product protection, the
  22 parties may incorporate their agreement in the stipulated protective order submitted
  23 to the court.
  24 12.         MISCELLANEOUS
  25             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26    person to seek its modification by the court in the future.
  27             12.2 Right to Assert Other Objections. By stipulating to the entry of this
  28    Protective Order no Party waives any right it otherwise would have to object to

        55600.00507\32686176.1                     11                   Case No. 5:18-cv-02277-SVW (SPx)
                                                                      STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 13 of 16 Page ID #:2265



    1   disclosing or producing any information or item on any ground not addressed in
    2   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    3   any ground to use in evidence of any of the material covered by this Protective
    4   Order.
    5            12.3 Filing Protected Material. Without written permission from the
    6   Designating Party or a court order secured after appropriate notice to all interested
    7   persons, a Party may not file in the public record in this action any Protected
    8   Material. A Party that seeks to file under seal any Protected Material must comply
    9   with Civil Local Rule 79-5. Protected Material may only be filed under seal
  10    pursuant to a court order authorizing the sealing of the specific Protected Material
  11    at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
  12    request establishing that the Protected Material at issue is privileged, protectable as
  13    a trade secret, or otherwise entitled to protection under the law. If a Receiving
  14    Party's request to file Protected Material under seal pursuant to Civil Local Rule 79-
  15    5(d) is denied by the court, then the Receiving Party may file the information in the
  16    public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by
  17    the court.
  18 13.         FINAL DISPOSITION
  19             Within 60 days after the final disposition of this action, as defined in
  20 paragraph 4, each Receiving Party must return all Protected Material to the
  21 Producing Party or destroy such material. As used in this subdivision, “all Protected
  22 Material” includes all copies, abstracts, compilations, summaries, and any other
  23 format reproducing or capturing any of the Protected Material. Whether the
  24 Protected Material is returned or destroyed, the Receiving Party must submit a
  25 written certification to the Producing Party (and, if not the same person or entity, to
  26 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
  27 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  28 that the Receiving Party has not retained any copies, abstracts, compilations,

        55600.00507\32686176.1                    12                  Case No. 5:18-cv-02277-SVW (SPx)
                                                                    STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 14 of 16 Page ID #:2266



    1 summaries or any other format reproducing or capturing any of the Protected
    2 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
    3 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
    4 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
    5 work product, and consultant and expert work product, even if such materials
    6 contain Protected Material. Any such archival copies that contain or constitute
    7 Protected Material remain subject to this Protective Order as set forth in Section 4
    8 (DURATION).
    9            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  10
  11    Dated:        February 6, 2020      LARSON O’BRIEN LLP
  12                                        By: /s/ R.C. Harlan
                                              STEPHEN G. LARSON
  13                                          JONATHAN E. PHILLIPS
                                              R.C. HARLAN
  14                                          Attorneys for Plaintiff
                                              PEPE’S, INC. dba Pepe’s Towing
  15
        Dated:        February 6, 2020      BEST BEST & KRIEGER LLP
  16
                                            By: /s/ Richard T. Egger
  17                                          RICHARD T. EGGER
  18                                          DAMIAN A. NORTHCUTT
                                              AVI W. RUTSCHMAN
  19                                          Attorneys for Defendants
                                              CITY OF SAN BERNARDINO;
  20                                          VIRGINIA MARQUEZ, BENITO J.
                                              BARRIOS, JOHN VALDIVIA, FRED
  21                                          SHORETT, BESSINE L. RICHARD,
                                              JAMES L. MULVIHILL, R. CARE
  22                                          DAVIS, JARROD BURGUAN, PAU.
                                              WILLIAMS, GARY D. SAENZ, JOLENA
  23                                          GRIDER, ANDREA MILLER, ANDREA
                                              TRAVIS MILLER; and MARK SCOTT
  24
  25
  26
  27
  28

        55600.00507\32686176.1                  13                  Case No. 5:18-cv-02277-SVW (SPx)
                                                                  STIPULATED PROTECTIVE ORDER
Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 15 of 16 Page ID #:2267



    1            Pursuant to Local Rule 5-4.3.4, by my signature below I, Richard T. Egger,
    2 attest that all other signatories concur in this filing’s content and have authorized
    3 this filing.
                                                     /s/Richard T. Egger
    4                                          Richard T. Egger
    5
    6            PURSUANT TO STIPULATION, IT IS SO ORDERED.
    7
    8   DATED: February 21, 2020
    9                                          Hon. Stephen V. Wilson Sheri Pym
                                               United States District Court Judge
  10                                                          Magistrate
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        55600.00507\32686176.1                   14                 Case No. 5:18-cv-02277-SVW (SPx)
                                                                  STIPULATED PROTECTIVE ORDER
                                 Case 5:18-cv-02277-SVW-SP Document 86 Filed 02/06/20 Page 16 of 16 Page ID #:2268



                                     1                                          EXHIBIT A
                                     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                     3            I, _____________________________ [print or type full name], of
                                     4 _________________ [print or type full address], declare under penalty of perjury
                                     5 that I have read in its entirety and understand the Stipulated Protective Order that
                                     6 was issued by the United States District Court for the Central District of California
                                     7 on [date] in the case of ___________ [insert formal name of the case and the
                                     8 number and initials assigned to it by the court]. I agree to comply with and to be
                                     9 bound by all the terms of this Stipulated Protective Order and I understand and
                                   10 acknowledge that failure to so comply could expose me to sanctions and punishment
2855 E. GUASTI ROAD, SUITE 400




                                   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
  BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                   12 any information or item that is subject to this Stipulated Protective Order to any
        LAW OFFICES OF




                                   13 person or entity except in strict compliance with the provisions of this Order.
                                   14             I further agree to submit to the jurisdiction of the United States District Court
                                   15 for the Central District of California for the purpose of enforcing the terms of this
                                   16 Stipulated Protective Order, even if such enforcement proceedings occur after
                                   17 termination of this action.
                                   18             I hereby appoint __________________________ [print or type full name] of
                                   19 _______________________________________ [print or type full address and
                                   20 telephone number] as my California agent for service of process in connection with
                                   21 this action or any proceedings related to enforcement of this Stipulated Protective
                                   22 Order.
                                   23 Dated:
                                                                                       Signature
                                   24
                                   25 City and State where sworn and signed            Printed Name
                                   26
                                   27
                                   28
                                                                                                        Case No. 5:18-cv-02277-SVW (SPx)
                                         55600.00507\32686176.1                    1                  STIPULATED PROTECTIVE ORDER
